Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicken (5,728,746).
Sicken discloses poly(alkylene phosphate) mixtures that fall in overlap with the selections of the instant claims (see abstract, column 1 lines 6-30), as well as their inclusion with urethane reactant and additive materials as recited by claims 11 and 12(see examples).  
Sicken differs from applicants’ claims in that particular selection of n-butyl and/or iso-butyl (i.e. 2-methylpropyl) groups for attachment within its oligomer selections is not specifically identified.  However, overlap is evident (see again abstract, column 1 lines 6-30).  Accordingly, it would have been obvious for one having ordinary skill in the art to have selected any groups provided for by Sicken, including the butyl groups provided for by its disclosure for the purpose of achieving good fire retardant .  


Claims 1-3, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al.(2015/0080276).
Hansel et al. discloses poly(alkylene phosphate) mixtures that fall in overlap with the selections of the instant claims (see paragraphs [0008]-[0030]), as well as their inclusion with urethane reactant and additive materials as recited by claims 11 and 12(see examples).  
Hansel et al. differs from applicants’ claims in that particular selection of n-butyl and/or iso-butyl (i.e. 2-methylpropyl) groups for attachment within its oligomer selections is not specifically identified.  However, overlap is evident (see again paragraphs [0008]-[0030]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have selected any groups provided for by Hansel et al., including the butyl groups provided for by its disclosure for the purpose of achieving good fire retardant effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, operating within the provided for selections of repeating groups provided for by Hansel et al. would have been obvious for the purpose of achieving good fire retardant blends with the expectation of success in the absence of a .  


Claims 1-3, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al.(2014/0024734).
Hansel et al. discloses poly(alkylene phosphate) mixtures that fall in overlap with the selections of the instant claims (see paragraphs [0018]-[0074]), as well as their inclusion with urethane reactant and additive materials as recited by claims 11 and 12(see examples).  
Hansel et al. differs from applicants’ claims in that particular selection of n-butyl and/or iso-butyl (i.e. 2-methylpropyl) groups for attachment within its oligomer selections is not specifically identified.  However, overlap is evident (see again paragraphs [0018]-[0074]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have selected any groups provided for by Hansel et al., including the butyl groups provided for by its disclosure for the purpose of achieving good fire retardant effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, operating within the provided for selections of repeating groups provided for by Hansel et al. would have been obvious for the purpose of achieving good fire retardant blends with the expectation of success in the absence of a showing of new or unexpected results. Additionally, though Hansel et al. does not identify specific viscosities or hygroscopicity values for the mixtures provided for by its disclosure, owing to the closeness of the compositions provided for by its disclosure, it is held that these effects would necessarily follow from the arrangement of the mixtures provided for through its teachings.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,920,081. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in make-up and selection of oligomers in the oligomer mixtures of its claims in a manner which would have been obvious to one . 

Response to Arguments
Applicants’ arguments have been considered.  However, rejections are maintained for all of the reasons set forth again above.
Regarding Sicken et al., that hydroxyl moieties may be utilized and/or even preferred does not negate disclosures of other alternatives moieties, including 2-methylpropyl, that are provided for through its fully considered teachings and fair suggestions.
Regarding Sicken et al., each of the Hansel et al. documents, and the claims of USPAT 9,920,081, it is held and maintained that sufficient provisioning for the selection of the poly(alkylene phosphates) of the claims is provided for through the disclosures identified, and non-obvious difference has not been identified.
As to applicants’ arguments concerning results, the following are held to apply:
Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

It is held and maintained that applicants have not persuasively demonstrated unexpected results for the combinations of their claims. Applicants have not demonstrated their results to be commensurate in scope with the scope of combinations now claimed.  The single identified comparison 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765